DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 18, 2022 has been entered.

Response to Arguments
Applicant’s arguments, see pp.6-12, filed July 18, 2022, with respect to claim 1 have been fully considered and are persuasive. The rejection of claim 1 has been withdrawn. 

Allowable Subject Matter
Claims 1-5, 7-14 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not anticipate nor render obvious the combination set forth in the independent claim(s), and specifically does not show: (1) wherein the user-guidance processor is further adapted to actuate the indicator to a user to pause movement of the probe so that image segmentation can occur and (2) wherein the instruction to halt probe movement is followed by detection of whether probe movement has been halted.
Although the closest prior art discloses an ultrasound imaging probe, a user-guidance processor configured for dynamically arranging presentation of feedback for guiding manual adjustment of a location, and orientation, associated with said probe, said arranging selectively based on comparisons between fields of view of said probe and respective results of segmenting image data acquired via said probe, wherein the feedback further comprises an indicator to a user for probe movement and an indicator to a user to pause movement of the probe, and wherein the making of a determination that a desired field of view has been obtain is followed by an instruction to halt probe movement, there is no teaching on the prior art of record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to modify the teachings of the prior art to incorporate (1) wherein the user-guidance processor is further adapted to actuate the indicator to a user to pause movement of the probe so that image segmentation can occur and (2) wherein the instruction to halt probe movement is followed by detection of whether probe movement has been halted. Thus, for at least the foregoing reasons, the prior art of record neither anticipates nor render obvious the present invention as set forth in the independent claim(s).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US Pub. No. 2015/0327838.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA E VAZQUEZ COLON whose telephone number is (571)270-1103. The examiner can normally be reached M-F 7:30 AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER S KELLEY can be reached on (571)272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA E VAZQUEZ COLON/           Examiner, Art Unit 2482